Citation Nr: 0205466	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The veteran's case was remanded for 
additional development in March 2001.  It is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's asthmatic bronchitis is not attributable to his 
military service.  


CONCLUSION OF LAW

The veteran does not have asthmatic bronchitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from February 1958 to 
October 1959.  A review of the veteran's service medical 
records (SMRs) for that period reflect one instance where he 
was treated for three days for acute bronchitis while 
undergoing basic training in March 1958.  There is no 
indication of any recurrence of the bronchitis.  The 
veteran's October 1959 separation physical examination is 
negative for any reported negative findings.

The veteran submitted his claim for disability compensation 
benefits in April 1998, nearly 39 years after his discharge 
from service.  On his application for benefits the veteran 
said that he was diagnosed with chronic bronchitis and asthma 
secondary to bronchitis in 1958.  He was then diagnosed with 
chronic pulmonale in 1993 and felt that he should be awarded 
a service-connected disability.

The RO contacted the veteran in May 1998 and informed him of 
the elements necessary to substantiate a claim for benefits.  
The veteran was informed that he needed to show that he had 
the claimed condition in service, and that the current 
condition has continued since service.  He was informed that 
the RO would assist him in obtaining evidence if he desired.  
He was encouraged to submit authorizations for the RO to 
obtain private treatment records related to his claim. 

The veteran provided copies of private treatment records from 
a number of physicians and health care facilities in support 
of his claim.  The records covered a period from September 
1994 to November 1997.  A review of the records reveals that 
the veteran was diagnosed with a number of respiratory 
related conditions during this period of time, predominantly 
chronic obstructive pulmonary disease (COPD) and bronchitis.  
The bronchitis was diagnosed variously as acute, chronic, and 
asthmatic.  The veteran was hospitalized with respiratory 
difficulties in 1995.  He was placed on oxygen at home as 
well.  Significantly, there is no mention of any longstanding 
respiratory problem dating from 1959 to 1994.  Further, there 
is no mention of any relationship between the veteran's 
respiratory problems, first treated in 1994, and any incident 
of service.

The veteran's claim was denied as not well grounded in 
September 1998.  The decision noted that the veteran was 
treated for acute bronchitis on one occasion in service and 
then treated for a respiratory problem in 1994.  There was no 
evidence to link the current respiratory problem to any 
incident of service.

The veteran's notice of disagreement was received in October 
1998.  He stated that his condition began in 1958 and that he 
had received treatment for it ever since that time.  He 
reiterated his contentions on his substantive appeal in 
November 1998.  He maintained that he treated himself with 
over-the-counter medications.  

The veteran submitted copies of medical bills from North 
Clarksville Medical Clinic in November 1998.  The charges 
were for care provided between July 1986 and August 1991.  
The treatment included contact dermatitis in 1986 and tinea 
versicolor in 1991, as well as several charges for bronchitis 
in 1990.  There was no evidence to show any relationship 
between the treatment for bronchitis in 1990 and any incident 
of service.

The veteran submitted an authorization to obtain treatment 
records from Vanderbilt University Medical Center in November 
1998.  He indicated treatment at that facility from 1990 to 
1998.  The RO contacted the medical center and received 
treatment records for the period from December 1992 to 
December 1994 that were essentially duplicative of records 
submitted earlier by the veteran.  The records did reflect a 
period of hospitalization in June 1994.  This hospitalization 
was due to heart-related problems.  The records also show 
that the veteran underwent a colonoscopy in December 1992.  
There is no evidence in the records that relates the 
veteran's respiratory problem to any incident of service.

The veteran presented testimony at a hearing at the RO in May 
1999.  The veteran testified about being treated for 
bronchitis in service.  He said that he had no respiratory 
problems prior to service and that all of his breathing 
problems began in service.  The veteran testified that he 
first sought treatment for a respiratory problem after 
service in approximately 1960.  He said he was not diagnosed 
with bronchitis but was given antibiotics.  The veteran said 
that he saw a doctor once or twice a year after that, but 
more often in the last year.  He said he had been 
hospitalized twice for bronchitis and had gone to the 
emergency room probably 10 or 15 times.  He thought his first 
period of hospitalization was in the 1970's.  He said that he 
used Dristan and Sudafed as his own treatments.  The veteran 
reported that he was receiving Social Security Administration 
(SSA) disability benefits for bronchitis.  The veteran 
testified that the physicians who treated him in the 1960's 
and 1970's were dead.  He also said that the physician that 
treated him in the 1980's would not give him any records.  He 
identified the facility as North Clarksville Medical Clinic.  

The veteran submitted authorizations to obtain records from 
North Clarksville Medical Center and the SSA in May 1999.  
Records were requested from both sources in July 1999.

Records were received from the SSA in September 1999.  The 
records included a copy of a July 1995 decision that found 
the veteran to be totally disabled from June 1994.  The 
primary diagnosis was listed as chronic pulmonary 
insufficiency.  The secondary diagnosis was asthma.  The 
medical evidence consisted of private treatment records, for 
a period from January 1993 to April 1995, that were 
essentially duplicative of evidence already of record.  There 
was no evidence to link any currently diagnosed respiratory 
disorder to service.

The veteran testified at a hearing before the Board in 
January 2001.  The veteran's testimony was much the same as 
at his hearing in May 1999.  He described his treatment in 
service.  He further testified as to continued problems and 
treatment he received after service, although he was able to 
give the names of the deceased physicians that treated him.  
He still said that there were no records available regarding 
this treatment.  The veteran said that he was currently 
seeing two private physicians for treatment.  He was asked if 
he had talked to them about whether his current 
symptomatology was related to the bronchitis in service.  He 
said that he had not talked to them about that.  

The veteran's case was remanded in March 2001.  The Board 
noted that the standard for processing claims for VA benefits 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
The VCAA also addressed VA's duty to assist claimants in the 
development of their claims.  The Board further noted that 
the RO had denied the veteran's claim as not well grounded.  
The claim was remanded to afford the veteran an opportunity 
to supplement the record, and to obtain a VA examination and 
opinion as to the relationship, if any, between the veteran's 
current symptoms and his bronchitis in service.  The RO was 
instructed to re-adjudicate the claim in light of the VCAA.

The veteran submitted copies of treatment records from the 
North Clarksville Medical Clinic in April 2001.  The records 
covered a period of treatment from March 1990 to July 1992.  
A March 1, 1990, entry noted that the veteran complained of a 
cough since January 1990.  His past medical history did not 
indicate any treatment for bronchitis but did list a number 
of surgeries for non-related health issues.  The impression 
was acute and chronic bronchitis and cigarette abuse.  He was 
seen a week later and the impression remained chronic 
bronchitis.  The veteran was advised to stop smoking.  There 
were no entries referencing any problems in service and no 
reference to any treatment for a respiratory condition prior 
to 1990.

The RO wrote to the veteran in April 2001 and informed him of 
the passage of the VCAA.  The RO informed the veteran that 
his claim would be reviewed in light of the new law.  He was 
again informed of what evidence was necessary to establish 
his claim.  He was also advised as to what VA would do to 
assist him in developing his claim.  The veteran was informed 
that he was to have a VA examination in the near future.  

The veteran responded to the RO in May 2001.  He said that he 
had no additional medical information to submit.  He 
requested that his claim be processed with the evidence of 
record.

The veteran was afforded a VA examination in May 2001.  The 
examiner noted that he had reviewed the claims folder and 
recited pertinent information of the veteran's past medical 
history.  A history of asthma since 1991 was noted.  The 
results of the physical examination were reported.  The 
diagnosis was severe pulmonary asthma.  The examiner provided 
an opinion that there was no relationship between the 
veteran's current pulmonary disability and his period of 
active duty.  The examiner opined that the medical 
probabilities were very low that asthmatic bronchitis was 
related to military service more than 40 years earlier.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran was treated for bronchitis on one 
occasion in service, in March 1958.  The SMRs do not show any 
continued treatment for complaints of a respiratory disorder, 
to include bronchitis, during the veteran's remaining 
service.  His October 1959 discharge examination does not 
report a chronic problem with bronchitis.

The record does not show evidence of treatment for asthmatic 
bronchitis after service until 1991.  The veteran has 
testified that he was treated by physicians for bronchitis 
beginning in the 1960's; however, there are no records 
available to substantiate such treatment.  The available 
private treatment records do not support the veteran's 
history of many years of treatment for bronchitis or 
asthmatic bronchitis.  There is a history of treatment for 
other, unrelated conditions, but no history of bronchitis 
listed in either the records provided by the veteran, or 
those obtained by VA, to include those from SSA.  Further, 
none of the private treatment records relates any current 
symptomatology to any incident of service.  

The May 2001 VA examiner provided an opinion that there was a 
very low probability that the veteran's current asthmatic 
bronchitis was related to his military service 40 years 
earlier.  This opinion was provided after a review of the 
medical evidence of record, and after accounting for the 
veteran's lay statements regarding continued treatment and 
symptoms following military service.  

The Board has considered the veteran's claim of continued 
symptoms of bronchitis since March 1958 under 38 C.F.R. § 
3.303(b) and Savage v. Gober, 10 Vet. App. 488 (1997).  
However, while the veteran has presented lay evidence of 
continued symptomatology since service, the medical examiner 
did not link current disability to the history of continued 
symptoms.  Rather, it was opined that there was no 
relationship to military service.  

While the veteran has related his disability to service, and 
is capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge. . ."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, without persuasive 
evidence linking the veteran's current diagnosis of 
bronchitis to service, this claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting service connection for asthmatic bronchitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 (2001).

B.  Veterans Claims Assistance Act of 2000

As noted above, the standard for processing claims for VA 
benefits was changed effective November 9, 2000, with the 
signing into law of the VCAA.  The Board notes that the Floyd 
D. Spence National Defense Authorization Act for Fiscal Year 
2001, Pub. L. No. 106-398, 114 Stat. 1654, app § 1611 (Oct. 
30, 2000) (NDAA § 1611), originally amended 38 U.S.C. § 5107 
to clarify the VA Secretary's duty to assist claimants in the 
development of claims for benefits under title 38, United 
States Code.  Congress then enacted the Veteran's Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
114 Stat. 1822 (Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of 
the VBHCIA noted the passage of the NDAA and § 1611 and 
declared that if the VCAA was enacted after the NDAA, then 
§ 1611 was to be deemed for all purposes to not have taken 
effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, November 9, 
2000.  The General Counsel went on to conclude that Congress 
did not clearly express an intent as to the whether the duty-
to-assist provisions were to be applied retroactively.  
Ultimately, it was concluded that all of the provisions of 
the VCAA applied to claims filed on or after November 9, 
2000, as well as to claims filed before then but not finally 
decided as of that date.

The United States Court of Appeals for Veterans Claims 
addressed the issue of retroactivity of the duty-to-assist 
provisions of the VCAA in Holliday v. Gober, 14 Vet. App. 197 
(2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has issued final regulations to implement the statutory 
changes of the VCAA.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), not applicable in this case, the changes 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

In a recent decision, the Court of Appeals for the Federal 
Circuit issued an opinion, which held that the duty-to-assist 
provisions of the VCAA are not retroactive.  See Dyment v. 
Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  The 
Federal Circuit found that the effective date provision in 
section 7(a) of the VCAA applied solely to the amendment of 
38 U.S.C. § 5107, as cited in section 4 of the VCAA.  
Further, in a case decided May 20, 2002, a separate panel of 
the Federal Circuit concurred with the holding in Dyment that 
the duty-to-assist provisions of the VCAA are not 
retroactive.  See Bernklau v. Principi, No. 00-7122, (Fed. 
Cir., May 20, 2002).  The court categorically stated that the 
duty-to-assist provisions of section 3(a) of the VCAA were 
not retroactive and the section did not apply to claims 
pending on November 9, 2000.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Nevertheless, the 
Federal Circuit has held that the duty-to-assist provisions 
contained in section 3(a) of the VCAA are not applicable 
retroactively.  Therefore, the Board is prohibited from 
applying the duty-to-assist provisions in a retroactive 
manner, to include the duty-to-assist regulations premised on 
those changes.  The Federal Circuit did hold that changes 
made to 38 U.S.C.A. § 5107 by section 4 of the VCAA are 
applicable to claims pending on the date of enactment of the 
VCAA.  Thus, because of the explicit retroactive application 
of the change to 38 U.S.C.A. § 5107, the Board has no choice 
in which version is applicable to the veteran's claim.  

Specifically, the amended version of 38 U.S.C.A. § 5107 is as 
follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
claimant from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  From the outset he 
has been requested to provide evidence to support his claim.  
Initially he was informed of the requirement to submit 
evidence to show that his current symptoms were related to 
service.  While the RO initially denied the claim as not well 
grounded, the Board remanded the claim for adjudication under 
the VCAA.  Later, the veteran was informed of the evidence 
necessary to support his claim under the VCAA when the RO 
wrote to him in April 2001.  He was also informed that if he 
required any assistance to obtain evidence, to inform the RO 
of the assistance required.

The veteran was afforded two hearings in the development of 
his case.  He presented medical evidence from private 
providers.  His records from the SSA were obtained.  Further, 
he was provided a VA medical examination to obtain a nexus 
opinion.  

He was provided with a statement of the case (SOC) with 
respect to the issue on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  Further, as noted above, his claim was remanded 
in March 2001 and he was given the opportunity to supplement 
the evidence in support of his claim. 

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  He has provided no additional 
evidence to support his contention that asthmatic bronchitis 
is related to service.  While the recent decisions in Dyment 
and Bernklau established the state of the law as to the 
retroactive application of the duty-to-assist provisions of 
the VCAA, the fact is that this veteran was provided 
assistance in accordance with the state of the law in 
existence previously.  He was afforded the greater benefit in 
the development of his case.  Accordingly, the Board 
concludes that there is no prejudice to the veteran in the 
Board's application of the holding in Dyment in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for asthmatic bronchitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

